Case 2:19-bk-24804-VZ   Doc 667-7 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                              Exhibit 7 Page 1 of 19




         EXHIBIT 7
Case 2:19-bk-24804-VZ   Doc 667-7 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                              Exhibit 7 Page 2 of 19




                  DEPOSITION OF JOYLYN BELLI - 10/03/2018


      HAN'S SAN JOSE HOSPITALITY vs. LE HOLDINGS (BEIJING) CO.




             CONDENSED TRANSCRIPT AND CONCORDANCE
                                 PREPARED BY:
                         NOGARA REPORTING SERVICE
                           5 Third Street, Suite 415
                           San Francisco, CA 94103
                            Phone: (415) 398-1889
                             FAX: (415) 398-0611
                                            DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                                       DescXMAX(3/3)
                                  Exhibit 7 Page 3 of 19
                                                       Page 9                                                                      Page 11
  (1)          identification)                                     (1) e-mail to John Quach; is that correct?
  (2)          MR. GOODELL: If there's anything besides            (2)       A. Correct.
  (3)   Exhibit 2 that would be responsive -- if you want to       (3)       Q. Did you receive a response after you forwarded
  (4)   start reading on Page 5. And there are definitions         (4)   this e-mail?
  (5)   that are -- that are referenced in the prior pages that    (5)       A. No.
  (6)   you may need to look at to know whether or not there       (6)       Q. Okay. Look at Page 2 of Exhibit 2. What is
  (7)   were documents responsive.                                 (7)   this document?
  (8)          Counsel, while the witness is looking at this,      (8)       A. It looks like a debit memo.
  (9)   I see another copy. Can we make a copy of that so I        (9)       Q. Was that attached to the e-mail we were just
(10)    can refer to it?                                          (10)   looking at?
(11)           MR. MARTINEZ: That's fine. I did make a mark       (11)       A. Yes.
(12)    on it, but --                                             (12)       Q. Okay. And it says, "1, Charge FF Office Rent
(13)           MR. GOODELL: Okay. That's fine.                    (13)   Fee" and it says "$90,000." Do you see that?
(14)           Would you make copies of this?                     (14)       A. Yes.
(15)           MR. CHANG: Sure.                                   (15)       Q. All right. Was that the monthly ren was paying for this office?
(16)           (Witness reviewing document)                       (16)
(17)           THE WITNESS: Okay.                                 (17)      A.   I don't know.
(18)           MR. GOODELL: Q. Okay. Besides Exhibit 2, do        (18)      Q.    Okay. Do you know if this invoice was ever
(19)    you have any documents in your possession that are        (19)   paid?
(20)    responsive to those requests you just looked at?          (20)      A.   I don't know.
(21)        A. I don't.                                           (21)      Q.    Who is your current employer?
(22)        Q. Okay. So take a look at Exhibit 2. Is this         (22)      A.   Faraday Future.
(23)    an e-mail that you typed out?                             (23)      Q.    What is your job title for Faraday Future?
(24)        A. It is.                                             (24)      A.   Office manager.
(25)        Q. Okay. And did you send this e-mail on about        (25)      Q.    How long have you work for Faraday Future?


                                                      Page 10                                                                      Page 12
  (1) Tuesday, October 24th, 2017 at 9:54 a.m.?                    (1)       A. I worked for Faraday -- I worked for -- since
  (2)       A. Yes.                                                (2) February of 2018.
  (3)       Q. Okay. And on the second -- so below that,           (3)       Q. Who did you work for prior to that time?
  (4)   there's an e-mail. And it says it's from an individual     (4)       A. Byton.
  (5)   by the name of Shaojie Chu. Do you know who that is?       (5)       Q. Who?
  (6)       A. Yes.                                                (6)       A. Byton, B-Y-T-O-N.
  (7)       Q. Who is Shaojie Chu?                                 (7)       Q. Okay. B-Y-T-O-N. What is their -- what do
  (8)       A. I knew her as Amy.                                  (8)   they do?
  (9)       Q. Who did she work for?                               (9)       A. Same as Faraday. It's automated -- autonomous
(10)        A. She worked for Faraday.                            (10)   driving car.
(11)        Q. Did she work for Le Technology as well?            (11)       Q. Autonomous driving car. Do you know who
(12)        A. I didn't know that she did.                        (12)   started that company?
(13)        Q. Okay. It was your understanding that she           (13)          MR. MARTINEZ: Byton, you mean?
(14)    worked for Faraday?                                       (14)          MR. GOODELL: Yes, Byton.
(15)        A. Correct.                                           (15)          THE WITNESS: A German name. I'm not
(16)        Q. Did she work in the same office as you?            (16)   recalling them right now.
(17)        A. For a time.                                        (17)          MR. GOODELL: Q. Did Jia Yueting have
(18)        Q. And what was the address of that office?           (18)   anything to do with Byton, to your knowledge?
(19)        A. 3553 North First Street.                           (19)       A. No, not to my knowledge.
(20)        Q. And the e-mail says, "Good morning, Michael.       (20)       Q. Okay. And do you know -- when I say
(21)    Please find attached bill to FF for San Jose office       (21)   "Jia Yueting," do you know who I'm referring to?
(22)    October rent, utilities. Have a nice day, Amy."           (22)       A. Yes.
(23)           Did I fairly state the e-mail?                     (23)       Q. Have you ever met him?
(24)        A. Yes.                                               (24)       A. Not personally.
(25)        Q. Okay. And it appears that you forwarded this       (25)       Q. Okay. Did you ever work for a company called

NOGARA REPORTING SERVICE                                 (415) 398-1889                                                   Page 9 to Page 12
                                           DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                          DescXMAX(4/4)
                                  Exhibit 7 Page 4 of 19
                                                     Page 13                                                          Page 15
  (1) Le Technology?                                              (1) Faraday Future during that two-month period?
  (2)       A. LeEco?                                             (2)      A. No. I -- for Le Technology during that time,
  (3)       Q. LeEco, okay. And did you work for them at the      (3) I followed up on some billing. They had an event, the
  (4)   same time that you worked for Faraday Future?             (4) Big Bang, and it was billing for hotels.
  (5)       A. For a short period of time.                        (5)      Q. Now, when you worked for Le Technology during
  (6)       Q. Okay. And what was the period of time which        (6) that time, were you paid separately by them?
  (7)   you worked for both companies?                            (7)        A. No.
  (8)       A. Two months.                                        (8)        Q. So you were just paid by Faraday?
  (9)       Q. And what were those months?                        (9)        A. No, I was paid by Le Technology October and
(10)        A. October-November.                                 (10)   November.
(11)        Q. Of 2017?                                          (11)        Q. Only Le Technology?
(12)        A. Yes -- excuse me, 2016.                           (12)        A. Yes.
(13)        Q. In 2016? Okay.                                    (13)        Q. Okay. Now, when you were doing billing, were
(14)           What was your office address at that time?        (14)   you sending bills between the two companies?
(15)        A. 4995 Patrick Henry Drive, Santa Clara.            (15)        A. I was just reconciling the invoice that came
(16)        Q. Was this the building that was bought from        (16)   in to make sure that the person who went into the hotel
(17)    Yahoo!?                                                  (17)   room really actually was there, just reconciling a
(18)        A. Yes.                                              (18)   bill.
(19)        Q. Tell me about your day-to-day duties during       (19)        Q. Okay. You say "went into" -- what hotel room
(20)    those two months when you worked for both companies.     (20)   are you referring to?
(21)        A. So I supported the office that was the Faraday    (21)        A. Trying to think. The hotel was -- I don't
(22)    office. And I actually just worked for Faraday, and so   (22)   remember which hotel we used. It was on First Street.
(23)    would get lunches together, provide snacks, order        (23)   I'm sorry. I really -- I can't recall what hotel we
(24)    office supplies, order break room supplies, and just     (24)   used.
(25)    general support of whatever needs the office may have.   (25)        Q. That's fine. And was that a common


                                                     Page 14                                                          Page 16
  (1) It was an office.                                           (1) occurrence, people were coming to this hotel?
  (2)       Q. And what did you do for Le Technology during       (2)       A. No, this was just for this one event.
  (3)   that time?                                                (3)       Q. Oh, this one event. Okay.
  (4)       A. I didn't work for Le Technology at that time.      (4)       A. Mm-hmm.
  (5)       Q. Okay. Well, my question was the time period        (5)       Q. So if my understanding is correct, so certain
  (6)   when you worked for both companies, as what your          (6)   people were expensing hotel costs; is that fair to say?
  (7)   day-to-day duties were during that time period.           (7)       A. It was -- to be honest, I really don't recall
  (8)       A. So -- so, I'm sorry. I didn't work for             (8)   the details of what I was doing. It had something to
  (9)   Le Technology then.                                       (9)   do with the invoice that came in from the hotel.
(10)        Q. Okay. You testified earlier that you worked       (10)       Q. Mm-hmm. And you were just trying to make sure
(11)    for both companies for two months, correct?              (11)   that people actually went to the hotel after the
(12)        A. Yes.                                              (12)   invoice was submitted?
(13)        Q. Okay. And when were those two months?             (13)       A. I can't recall exactly. Yeah, I'm sorry. I
(14)        A. October, November.                                (14)   can't recall exactly what I was doing. It was about,
(15)        Q. 2016?                                             (15)   you know, maybe -- I don't know if it was like matching
(16)        A. 2016.                                             (16)   up the date that they said they were there with the
(17)        Q. During October-November 2016, what were your      (17)   invoice itself that said this person was here from this
(18)    day-to-day duties?                                       (18)   date to that date, just to confirm possibly -- sorry.
(19)        A. It was office management and supporting the       (19)       Q. Gotcha, okay. And these individuals that you
(20)    team on -- in Patrick Henry.                             (20)   were confirming their stay at a hotel, do you know
(21)        Q. Okay. And during that time, you testified         (21)   which companies they worked for?
(22)    that you ordered break supplies, ordered supplies,       (22)       A. No.
(23)    things of that nature?                                   (23)       Q. Do you know, did any of these individuals work
(24)        A. Mm-hmm. Yes.                                      (24)   for Faraday Future?
(25)        Q. Now, did you do that for Le Technology and        (25)       A. I don't know.

NOGARA REPORTING SERVICE                                (415) 398-1889                                        Page 13 to Page 16
                                           DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                         DescXMAX(5/5)
                                  Exhibit 7 Page 5 of 19
                                                     Page 17                                                         Page 19
  (1)       Q. Do you know if any of these individuals worked    (1) not a very techie person, so I don't really jump into
  (2)   for Le Technology?                                       (2) Linked-In all that much. And I just have never went
  (3)       A. I don't know.                                     (3) back in to fix it up.
  (4)       Q. Okay. So your entire work for Le Technology       (4)      Q. And then you say, "Selected to support Faraday
  (5)   was during this two-month period in October and          (5) Future's (a LeEco sister company) diverse and new
  (6)   November 2016; is that correct?                          (6) Silicon Valley branch to build out office operational
  (7)       A. I'm sorry. Repeat that question.                  (7) standards and practices, including creating office
  (8)       Q. My understanding of what you testified to         (8) space, planning."
  (9)   earlier is that you only worked for Le Technology in     (9)        What led your understanding -- to your
(10)    October and November 2016.                              (10) understanding for Faraday Future being a LeEco sister
(11)        A. So prior to working for Faraday, I worked for    (11) company?
(12)    Le Technology.                                          (12)      A. I just always heard the buzz in the office
(13)        Q. Okay. When was this prior time period that       (13)   that they were sister companies.
(14)    you worked for Le Technology?                           (14)      Q. Okay. Do you recall who in the office
(15)        A. January 2016, I began at Le Technology.          (15)   referred to them as a sister company?
(16)        Q. Okay. And you worked -- how long was that        (16)      A. No.
(17)    stint working for Le Technology?                        (17)      Q. Okay. It says, "Procured vendors for
(18)        A. So it was January until I moved over to          (18)   snacks/beverage service and coordinated with multiple
(19)    Faraday, with doing a little bit of that invoicing      (19)   caterers for daily lunch service." Do you see that?
(20)    thing in October. But just from -- so from January to   (20)      A. Yes.
(21)    October.                                                (21)      Q. Is that an accurate reflection of what you've
(22)        Q. Okay. So then you worked for both of them        (22)   done for Faraday Future/LeEco during this time?
(23)    from October-November. And then where did you work      (23)      A. Yes.
(24)    after that?                                             (24)      Q. Okay. And did you procure vendors for both
(25)        A. Faraday Future.                                  (25)   companies?


                                                     Page 18                                                         Page 20
  (1)       Q. Okay. Starting in like December 2016?             (1)       A. Yes.
  (2)       A. Mm-hmm, yeah.                                     (2)       Q. And of the vendors you procured, do you know
  (3)          MR. GOODELL: Okay.                                (3)   which company was paying them?
  (4)          (Plaintiff's Exhibit 3 marked for                 (4)       A. Of the vendors when I was working for Faraday
  (5)          identification)                                   (5)   Future, it was Faraday Future.
  (6)          MR. GOODELL: Q. Have you ever seen this           (6)       Q. And when you were working for Le Technology?
  (7)   document before?                                         (7)       A. It was Le Technology.
  (8)       A. Yes.                                              (8)       Q. Did you actually see checks being sent out?
  (9)       Q. Is this your Linked-In page?                      (9)       A. No.
(10)        A. It is.                                           (10)       Q. Okay. So what led to your understanding that
(11)        Q. So let's go -- we have you listed on your        (11)   each company was paying for their own vendors?
(12)    Linked-In page, you say, "Office Manager, Faraday       (12)       A. Because I submitted to the specific accounting
(13)    Future/LeEco." Do you see that?                         (13)   departments.
(14)        A. I do.                                            (14)       Q. So you just submitted -- that's what your
(15)        Q. Did you type that?                               (15)   understanding is based upon is submitting the invoice
(16)        A. I did.                                           (16)   to the accounting department?
(17)        Q. It says here you provided business support to    (17)       A. Yes.
(18)    over six departments. It grew from 60 to 300 people,    (18)       Q. Okay. Do you know an individual by the name
(19)    from business cards to preparing conference space and   (19)   of Michael Do?
(20)    logistics for high-level external meetings," is that    (20)       A. Not personally
(21)    correct?                                                (21)       Q. Have you ever met him?
(22)        A. It is.                                           (22)       A. I've possibly seen him in passing, yeah.
(23)        Q. Is there a reason that you put the two           (23)       Q. Did you ever -- have you always worked in the
(24)    companies together there?                               (24)   Bay Area?
(25)        A. I think it was my transitional -- first, I'm     (25)       A. Yes.

NOGARA REPORTING SERVICE                                (415) 398-1889                                      Page 17 to Page 20
                                           DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                          DescXMAX(9/9)
                                  Exhibit 7 Page 6 of 19
                                                     Page 33                                                          Page 35
  (1) discussing with several other groups, and in light of       (1)       A. Faraday.
  (2) the negative press, only one was willing to bid.            (2)       Q. What is your understanding of what he did for
  (3)          So my question is did you hear of other            (3)   Faraday?
  (4)   vendors not wanting to work with Faraday because of       (4)       A. Head of HR -- I'm sorry, not head -- excuse
  (5)   negative press?                                           (5)   me, not head of HR. Recruiting -- administration
  (6)        A. No.                                               (6)   maybe.
  (7)        Q. Okay. Did you hear any vendors not wanting to     (7)       Q. Okay. Was it your understanding he worked for
  (8)   work for Le Technology because of negative press?         (8)   Le Technology as well?
  (9)        A. No.                                               (9)       A. At one point, I know -- I believe he worked
(10)         Q. Do you know of this company by the name of       (10)   there.
(11)    Camello?                                                 (11)       Q. Do you know what he did for Le Technology?
(12)         A. I -- yes, I know Camello.                        (12)       A. I can't recall his title.
(13)         Q. Okay. What is your understanding of what they    (13)       Q. Do you know if there was an overlap between
(14)    do?                                                      (14)   those two periods?
(15)         A. Construction.                                    (15)       A. I don't know.
(16)         Q. Okay. Did they do any work on the 3553 North     (16)       Q. So we established earlier that there was an
(17)    First Street property?                                   (17)   overlap during your employment between the two
(18)         A. Yes.                                             (18)   companies. Did you have an understanding of any other
(19)         Q. Okay. What did they do on it?                    (19)   employees having overlapped who were working for both
(20)         A. I think they -- they renovated it to make        (20)   at the same time?
(21)    it -- open up the space. I think they renovated it to    (21)       A. I don't know.
(22)    make it occupied -- what is the word -- to make it       (22)       Q. So just to be clear for the record, you're not
(23)    occupancy for what LeEco wanted.                         (23)   saying that that didn't happen; you're just not aware
(24)         Q. Is that to make it -- for cars or --             (24)   of that happening?
(25)         A. No. Office space.                                (25)       A. Yes.


                                                     Page 34                                                          Page 36
  (1)      Q. Office space. When you say "what they               (1)          MR. GOODELL: Okay.
  (2) wanted," do you know what they wanted?                      (2)          (Plaintiff's Exhibit 8 marked for
  (3)        A. Office space.                                     (3)          identification)
  (4)        Q. Okay. So what exactly, to your knowledge, is      (4)          MR. GOODELL: Q. Have you ever seen this
  (5)   it that they did on the property?                         (5)   article before?
  (6)        A. Meeting rooms.                                    (6)       A. No.
  (7)        Q. Okay.                                             (7)       Q. This property in Santa Clara, did you ever
  (8)        A. Possibly wiring for, you know, all the tech       (8)   work out of this office?
  (9)   computer stuff that had to be wired in.                   (9)          MR. MARTINEZ: Vague and ambiguous.
(10)         Q. Mm-hmm.                                          (10)          MR. GOODELL: Q. The second page talks about
(11)         A. As I recall, it's meeting rooms and just maybe   (11)   the property lies within -- gives the address. It says
(12)    pulling wires for pods of workstations.                  (12)   3005 Democracy Way. Did you ever work out of that
(13)         Q. Okay. Do you know an individual by the name      (13)   office?
(14)    of William Wang?                                         (14)       A. No.
(15)         A. No.                                              (15)       Q. Did you ever deal with invoices that were sent
(16)         Q. Do you know an individual by the name of         (16)   to that office?
(17)    Charles Shieh? I might be mis- -- let me spell it for    (17)       A. No.
(18)    you.                                                     (18)       Q. Did you ever see any invoices that were sent
(19)         A. Sure.                                            (19)   to this office?
(20)         Q. S-H-I-E-H?                                       (20)       A. No.
(21)         A. No.                                              (21)       Q. Did you have an understanding of Faraday
(22)         Q. Okay. What about Dongge Jiang?                   (22)   providing or being a guarantor to the loan that was
(23)         A. Yes.                                             (23)   used to purchase this office?
(24)         Q. Who was your understanding of who he worked      (24)       A. No.
(25)    for?                                                     (25)       Q. Did you have an understanding of Faraday being

NOGARA REPORTING SERVICE                                 (415) 398-1889                                      Page 33 to Page 36
                                           DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                           Desc
                                                                                                                       XMAX(13/13)

                                  Exhibit 7 Page 7 of 19
                                                     Page 49                                                           Page 51
  (1)          Don't answer the question.                          (1) worked for both companies?
  (2)          She wants a break.                                  (2)      A. No, no.
  (3)          MR. GOODELL: Okay. That's a violation --            (3)      Q. No, you're not aware?
  (4)          MR. MARTINEZ: No, it's not.                         (4)      A. No, they did not work -- to my knowledge?
  (5)          MR. GOODELL: -- of the ethical rules the            (5)      Q. To your knowledge.
  (6)   Court ordered us to comply with.                           (6)      A. They did not, no.
  (7)          Actually, it is, so we're not off the record.       (7)      Q. When I say "prior to vacating the property,"
  (8)          THE REPORTER: I need agreement from both            (8)   so obviously that would mean immediately vacating it --
  (9)   counsel to go off the record.                              (9)   but when the property was first occupied -- when
(10)           MR. MARTINEZ: Well, we're taking a break.          (10)   Faraday first began occupying the property, was it the
(11)           MR. GOODELL: No, I'm not --                        (11)   same number of employees working for both companies, to
(12)           MR. MARTINEZ: If he's going to leave the           (12)   your knowledge?
(13)    record open, then we'll just take a break. The witness    (13)      A. When -- I'm just going to repeat it back to
(14)    needs a break.                                            (14)   you. So when Faraday moved into First Street?
(15)           MR. GOODELL: Okay. The only question I was         (15)      Q. Mm-hmm.
(16)    going to ask the witness whether or not any of those 10   (16)      A. Was it the same number of people that Eco had?
(17)    employees still work for Le Technology.                   (17)      Q. Yes.
(18)           I would request that the witness answer that       (18)      A. When I --
(19)    question. It's a very simple question, and then we'll     (19)      Q. So, okay. When you first moved into -- let's
(20)    take a break.                                             (20)   do it like this.
(21)           MR. MARTINEZ: No. Let's take a break.              (21)           When Faraday first started occupying the
(22)           You can answer it when we get back.                (22)   subject property -- this is called the subject
(23)           MR. GOODELL: Q. Okay. So you're he obeying         (23)   property -- how many individuals, to your knowledge,
(24)    your counsel's instruction not to answer that question?   (24)   worked for LeEco/Le Technology at that property?
(25)        A. Yes.                                               (25)      A. In July, there was about 10.


                                                     Page 50                                                           Page 52
  (1)        MR. GOODELL: The witness is leaving the room.         (1)      Q. Okay. And then in November 2017, there was
  (2) She said "yes."                                              (2) still 10?
  (3)          THE REPORTER: So are we off the record?             (3)      A. No. I don't know an exact figure, but not all
  (4)          MR. GOODELL: That's fine. We can go off the         (4) 10 were there.
  (5)   record. The witness -- Mr. Martinez and his client         (5)      Q. Okay. And when Faraday began occupying the
  (6)   left the room.                                             (6) property in July 2017, it was about 80 employees?
  (7)          (Recess taken)                                      (7)      A. Correct.
  (8)          MR. GOODELL: Okay. All right. So back on            (8)      Q. And when they left the property, was it about
  (9)   the record.                                                (9)   80 employees?
(10)        Q. So prior to us going off the record, I asked       (10)      A. No.
(11)    you, of the 10 employees that you mentioned that worked   (11)      Q. How many was it then?
(12)    at 3553 North First Street for Le Technology, are you     (12)      A. 50.
(13)    aware of any of those individuals still working for       (13)      Q. Okay. Was that due to layoffs, to your
(14)    that company?                                             (14)   knowledge?
(15)        A. No.                                                (15)      A. No. It was due to the fact the company was
(16)        Q. Now, also prior to going off the record, you       (16)   going through a rough patch.
(17)    mentioned a figure of 80 employees working there, and     (17)      Q. Right.
(18)    you said you were confused. Now, were those 80            (18)      A. People just started looking for other options.
(19)    employees working for Faraday Future?                     (19)        MR. GOODELL: Gotcha. Okay.
(20)        A. Correct.                                           (20)        (Plaintiff's Exhibit 13 marked for
(21)        Q. Okay. So prior to the property being vacant,       (21)        identification)
(22)    there were 80 employees working for Faraday Future and    (22)        MR. GOODELL: Q. Have you seen this document
(23)    10 working for Le Technology, correct?                    (23)   before?
(24)        A. Correct.                                           (24)        MR. MARTINEZ: Take a look at all three pages,
(25)        Q. And were you aware if any of those individuals     (25)   please.

NOGARA REPORTING SERVICE                                 (415) 398-1889                                       Page 49 to Page 52
                                            DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                           Desc
                                                                                                                       XMAX(14/14)

                                  Exhibit 7 Page 8 of 19
                                                      Page 53                                                          Page 55
  (1)          THE WITNESS: No, I haven't.                         (1) of Dave Medrano?
  (2)          MR. GOODELL: Q. Okay. So I think we                 (2)       A. Yes.
  (3)   discussed Dan Gallagher earlier.                           (3)       Q. Who did he work for, to your knowledge?
  (4)       A. No.                                                 (4)       A. LeEco.
  (5)       Q. No, we didn't? Do you know Dan Gallagher?           (5)       Q. Okay. What did he do for LeEco?
  (6)       A. I do.                                               (6)       A. HR.
  (7)       Q. What was your understanding of who he worked        (7)       Q. Okay. And what about Jason Caskey?
  (8)   for?                                                       (8)       A. Yes, I know Jason.
  (9)       A. LeEco.                                              (9)       Q. Who did he work for?
(10)        Q. Did he work for Faraday as well?                   (10)       A. LeEco.
(11)        A. No, not to my knowledge.                           (11)       Q. What did he do for LeEco?
(12)        Q. Do you see there's a -- on 354, there's an         (12)       A. Attorney.
(13)    e-mail. And it's an e-mail discussing an individual       (13)       Q. An attorney. Okay. Do either of those
(14)    "Shoji Chu" we just talked about earlier?                 (14)   individuals still work for LeEco, to your knowledge?
(15)        A. Yes.                                               (15)       A. Not to my knowledge.
(16)        Q. He says, "Greetings, Andrew. I hope all is as      (16)       Q. Did they both work out of the subject
(17)    well in your world. I was contacted yesterday about       (17)   property?
(18)    having a Faraday employee perform accounting functions    (18)       A. Yes.
(19)    for LeEco on a temporary basis. Her name is Shoji Chu,    (19)          (Plaintiff's Exhibit 14 marked for
(20)    and she's going to be doing the following:                (20)          identification)
(21)           "Customers billing.                                (21)          MR. GOODELL: Q. Have you ever seen this
(22)           "Inter-companies reconciliation, billing, and      (22)   document before?
(23)    collection.                                               (23)       A. No.
(24)           "Assisting in accounting work, including           (24)       Q. Let me turn -- direct your attention to Page 8
(25)    bookkeeping and analysis and any other administrative     (25)   of 9 on this document.


                                                      Page 54                                                          Page 56
  (1) work for Finance department as required.                     (1)       A. Sorry, I --
  (2)          "Since we may have this immediate need and          (2)         MR. MARTINEZ: It's the [indicating].
  (3)   there may be other needs in the future, I think we         (3)         THE WITNESS: Oh, okay.
  (4)   should put a proper inter-company agreement in place to    (4)         MR. GOODELL: Q. Have you ever seen
  (5)   preserve the separate entity structure.                    (5)   Dongge Jiang's signature?
  (6)          "Attached is a very generic draft I put             (6)       A. No.
  (7)   together a while ago. I propose we use to cover this       (7)       Q. Okay. Do you recognize that signature there?
  (8)   and other potential services between the companies.        (8)         MR. MARTINEZ: Lacks foundation.
  (9)          "Please give it a look and let me know you          (9)         THE WITNESS: I see it's his name. I don't
(10)    have any questions/comments."                             (10)   know that it's his signature.
(11)           Did you hear anyone discuss this need to           (11)         MR. GOODELL: Q. Okay. So you've never seen
(12)    preserve, quote, "the separate entity structure" that     (12)   his signature?
(13)    Mr. Gallagher uses in this e-mail?                        (13)         MR. MARTINEZ: Asked and answered.
(14)        A. No.                                                (14)         THE WITNESS: No.
(15)        Q. Do you know why he said that, he said that         (15)         MR. GOODELL: Q. Did you hear anything during
(16)    the -- an agreement to be put in place to preserve the    (16)   your time at either one of the companies about this
(17)    separate entity structure?                                (17)   guarantee that's referenced in this document?
(18)        A. No.                                                (18)       A. Can you repeat the question, please?
(19)           MR. MARTINEZ: Calls for speculation.               (19)       Q. Well, before we get to the question, have you
(20)           MR. GOODELL: Q. Okay. Was there a concern          (20)   ever heard of a company, LeEco V, Limited?
(21)    that maybe people would look at the same companies --     (21)       A. No.
(22)    the companies as the same, or did you ever hear about     (22)       Q. What about Le V Merger Sub, Inc.?
(23)    that?                                                     (23)       A. No.
(24)        A. No.                                                (24)       Q. Okay. The question is did you, during your
(25)        Q. Okay. Do you know an individual by the name        (25)   time working for Le Tech or for Faraday, did you hear

NOGARA REPORTING SERVICE                                  (415) 398-1889                                       Page 53 to Page 56
                                            DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                            Desc
                                                                                                                        XMAX(15/15)

                                  Exhibit 7 Page 9 of 19
                                                     Page 57                                                             Page 59
  (1) any discussion of this guarantee that's referenced in        (1) version of the e-mail chain we were just looking at.
  (2) the exhibit before you?                                      (2) So have you seen this before?
  (3)      A. No.                                                  (3)       A. Yes.
  (4)         (Plaintiff's Exhibit 15 marked for                   (4)       Q. Okay. Do you see where it says "plus
  (5)         identification)                                      (5)   Chaoying" at the top?
  (6)         MR. GOODELL: Q. Okay. Direct your attention          (6)       A. Yes.
  (7)   towards the bottom of the page. It appears to be an        (7)       Q. Do you know what that's referring to?
  (8)   e-mail from you to a number of individuals. Do you see     (8)       A. Yes.
  (9)   that?                                                      (9)       Q. Who?
(10)       A. I do.                                               (10)       A. Chaoying Deng.
(11)       Q. Do you remember sending this e-mail?                (11)       Q. Did you interact with Chaoying Deng frequently
(12)       A. I think -- I don't remember, but I sent it,         (12)   during this time?
(13)    yeah.                                                     (13)       A. About once a week.
(14)       Q. Okay. Yes. Do you see where it says, "I need        (14)       Q. What were the subjects of your interactions?
(15)    someone to please call me on this today? The lease is     (15)       A. I dialed into a office manager meeting they
(16)    now running 130 days past due and is in danger of being   (16)   held weekly in Gardena.
(17)    charged off."                                             (17)       Q. Is that with different office managers or --
(18)          Do you know what lease that's referring to?         (18)       A. It was -- yeah. It was just their group, and
(19)          MR. MARTINEZ: Do you see that?                      (19)   I just would dial in to listen to what was happening in
(20)          MR. GOODELL: FARADAY-300.                           (20)   the company and bring up any issues that may have
(21)          THE WITNESS: Okay.                                  (21)   been -- need to be addressed in our office.
(22)          MR. GOODELL: "I need someone to please call         (22)       Q. How many other offices did Faraday have at
(23)    me" --                                                    (23)   this time, to your knowledge?
(24)          MR. MARTINEZ: Oh, in the small print. Sorry.        (24)       A. Just Silicon Valley office and Gardena.
(25)          THE WITNESS: There we go.                           (25)       Q. At this point -- I'm sorry.


                                                     Page 58                                                             Page 60
  (1)          So do I know what this lease is referring to?       (1)        The bottom of this document, FARADAY-284, it
  (2)          MR. GOODELL: Q. Yeah, what lease they're            (2) appears to be an e-mail you typed on August 29th, 2017
  (3)   referring to here.                                         (3) at 10:20 a.m. And it appears that you say, "Hey
  (4)       A. Printer.                                            (4) everyone, At this point, with our headcount in the SV
  (5)       Q. Okay. Was this Faraday's printer or was this        (5) office, I think we only need one printer. Let me know
  (6)   Le Technology's printer?                                   (6) if you have any other questions. Best, Joylyn."
  (7)       A. Le Technology's printer.                            (7)          Did you type that email?
  (8)       Q. And you're -- at this time, were you working        (8)       A. Yes, I did.
  (9)   for Le Technology?                                         (9)       Q. And when you said the "headcount in the SV
(10)        A. No, I was working for Faraday.                     (10)   office," is that still the 80 people we were talking
(11)        Q. But did you -- but you were having to respond      (11)   about earlier?
(12)    to an inquiry regarding a Le Technology lease while you   (12)          MR. MARTINEZ: Misstates the record. The
(13)    worked for Faraday?                                       (13)   witness said within 80 to 50.
(14)        A. Yes.                                               (14)          THE WITNESS: Could have been --
(15)        Q. Did you frequently do that during your time at     (15)          MR. GOODELL: Q. So it was between 80 and 50?
(16)    Faraday?                                                  (16)       A. By August, it probably was -- I don't have an
(17)        A. No.                                                (17)   accurate number, but -- 50 --
(18)        Q. Do you know why you did it on this occasion?       (18)       Q. Between 50 and 80, correct?
(19)        A. We had just -- they left the printer, and we       (19)       A. In August? We weren't at 80.
(20)    used it.                                                  (20)       Q. Okay.
(21)        Q. Okay. Do you know if this invoice was paid?        (21)       A. So it could have been 60.
(22)        A. I do not.                                          (22)       Q. Okay. So you all were just using one printer
(23)           (Plaintiff's Exhibit 16 marked for                 (23)   at that time right?
(24)           identification)                                    (24)       A. Yes.
(25)           MR. GOODELL: Q. This seems to be an expanded       (25)          (Plaintiff's Exhibit 17 marked for

NOGARA REPORTING SERVICE                                 (415) 398-1889                                         Page 57 to Page 60
                                            DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                         Desc
                                                                                                                     XMAX(16/16)

                                  Exhibit 7 Page 10 of 19
                                                     Page 61                                                         Page 63
  (1)          identification)                                    (1) was produced here today was an e-mail which you
  (2)          MR. GOODELL: Q. Okay. Have you ever seen           (2) forwarded to FYI. Do you remember that?
  (3)   this document before?                                     (3)       A. Mm-hmm.
  (4)       A. Yes.                                               (4)       Q. Did you ever get a response to that e-mail?
  (5)       Q. Did you see it as part of your preparation for     (5)           MR. MARTINEZ: You can take a look at it if
  (6)   this deposition?                                          (6)   you want. I think it was Exhibit 2.
  (7)       A. I don't -- yeah, I saw this.                       (7)           MR. GOODELL: Yes.
  (8)       Q. Okay. How much time did you spend preparing        (8)           THE WITNESS: From what I can remember, when I
  (9)   for this deposition?                                      (9)   asked John about it verbally, he said they were looking
(10)        A. An hour.                                          (10)   into it.
(11)        Q. When did that occur, yesterday or --              (11)           MR. GOODELL: Q. Did you ever discuss it with
(12)        A. Yes.                                              (12)   Chaoying?
(13)        Q. Did you meet with anyone to prepare for this      (13)       A. No.
(14)    deposition?                                              (14)       Q. Were you ever instructed to pay any sort of
(15)        A. Just a phone conversation.                        (15)   rent to Le Technology?
(16)        Q. Mr. Martinez?                                     (16)       A. No.
(17)        A. Yes.                                              (17)       Q. Do you know if anyone else was instructed to
(18)        Q. So do you remember receiving this e-mail from     (18)   do that?
(19)    John Quach on September 12th, 2017?                      (19)       A. Not to my knowledge.
(20)        A. Yes.                                              (20)       Q. Do you know an individual by the name of
(21)        Q. So we'd established earlier that Le Technology    (21)   Eva Long?
(22)    had about 10 employees working there; is that correct,   (22)       A. Yes.
(23)    at this time?                                            (23)       Q. Who did she work for, to your knowledge?
(24)        A. In September, probably not 10.                    (24)       A. LeEco.
(25)        Q. Okay. So was a lot of the building vacant at      (25)       Q. What did she do for LeEco?


                                                     Page 62                                                         Page 64
  (1) this time?                                                  (1)        A. She's an attorney.
  (2)      A. Yes.                                                (2)        Q. Did you ever see her prepare legal documents?
  (3)      Q. 86,000-square-foot building. So how much --         (3)        A. No.
  (4)   how much of the building would you estimate -- would      (4)        Q. Have you ever spoken with her?
  (5)   you say more than half the building was vacant at this    (5)        A. Yes.
  (6)   time?                                                     (6)        Q. When was the last time you spoke to her?
  (7)         MR. MARTINEZ: Calls for speculation.                (7)        A. Maybe -- maybe October of 2016?
  (8)         Answer it if you can.                               (8)        Q. 2016 or 2017?
  (9)         THE WITNESS: Yes.                                   (9)        A. 2017, I'm sorry.
(10)          MR. GOODELL: Q. Okay. And is DG, is your           (10)        Q. Okay.
(11)    understanding, does that refer to Dongge?                (11)        A. Hold on, hold on. 2016, Yes. So when I was
(12)       A. Yes.                                               (12)   still working for LeEco, because after I left, I didn't
(13)       Q. Do you know who he was working for at that         (13)   talk to her.
(14)    time?                                                    (14)        Q. Do you know why so much of the building was
(15)       A. No.                                                (15)   vacant during your time at the subject property?
(16)       Q. Did you have an understanding of who he was        (16)        A. Layoffs.
(17)    working for at that time?                                (17)        Q. Do you know an individual by the name of --
(18)       A. I believe he was working for Faraday.              (18)   it's on FARADAY-221, Jiansheng Zheng?
(19)       Q. Okay. Did you ever discuss the verbal              (19)          MR. MARTINEZ: Did you see it?
(20)    agreement mentioned in John Quach's e-mail with him?     (20)          THE WITNESS: No, I don't.
(21)       A. No.                                                (21)          MR. GOODELL: Q. What about Bob Ye?
(22)       Q. Did anyone else discuss that agreement with        (22)        A. No.
(23)    you?                                                     (23)        Q. You don't know who Bob Ye is?
(24)       A. No.                                                (24)          MR. MARTINEZ: Asked and answered.
(25)       Q. Earlier there was -- we -- the document that       (25)          MR. GOODELL: Q. You've never spoken with

NOGARA REPORTING SERVICE                                 (415) 398-1889                                      Page 61 to Page 64
                                            DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                          Desc
                                                                                                                      XMAX(17/17)

                                  Exhibit 7 Page 11 of 19
                                                     Page 65                                                          Page 67
  (1) him?                                                         (1)        Q. What was your understanding of Chaoying Deng's
  (2)          MR. MARTINEZ: Objection, form of question.          (2)   role at Faraday Future during the time of the occupancy
  (3)          Answer if you know.                                 (3)   of the subject property?
  (4)          THE WITNESS: I -- Bob Ye may have been -- and       (4)        A. She was head of administration.
  (5)   I'm not being squirrelly here. Some of the Chinese         (5)        Q. What was your understand of her role in
  (6)   names, they use the American names. And I'm not quite      (6)   Le Technology during your time of the occupancy of the
  (7)   sure if he was somebody that I helped get a car once       (7)   subject property?
  (8)   for, you know, when he was traveling in. . .               (8)        A. I -- I don't know what her role was for
  (9)          MR. GOODELL: Q. Qing Ye, Q-I-N-G?                   (9)   Le Technology.
(10)        A. I'm sorry. If -- he may have been somebody I       (10)        Q. Did you have an understanding, did she play a
(11)    helped that came into finance that I maybe got a rental   (11)   role at Le Technology at any time?
(12)    car for him. That's -- it's just become so blurry.        (12)        A. Yes, but it was unclear.
(13)        Q. Whenever you got the rental car for this           (13)        Q. How did you hear of her playing a role at
(14)    person you're not sure of who they are, do you know       (14)   Le Technology?
(15)    what company they were working for?                       (15)        A. Because we used -- as an office manager, I
(16)        A. LeEco.                                             (16)   used her credit card to pay for Costco, or occasionally
(17)        Q. Was that when you worked at LeEco or you           (17)   I would -- excuse me.
(18)    worked at Faraday?                                        (18)           Her credit card was on file at Costco to
(19)        A. Yes, LeEco. So I don't know if it's the same       (19)   purchase, when I worked in the Redwood City office when
(20)    individual, if this person's the individual I'm           (20)   I first started for LeEco. That's how I -- that's the
(21)    thinking of.                                              (21)   only connection I knew with Chao --
(22)        Q. Understood. Do you know an individual by the       (22)           MR. GOODELL: Okay. I'm sorry. Could you
(23)    name of Emily Morales?                                    (23)   read that back? I didn't. . .
(24)        A. Yes.                                               (24)           (Record read)
(25)        Q. Who did she work for?                              (25)           MR. GOODELL: So Chaoying Deng had a credit


                                                     Page 66                                                          Page 68
  (1)      A. Faraday Future.                                      (1) card at Costco, a LeEco credit card at Costco; is that
  (2)      Q. Does she still work for Faraday Future?              (2) correct?
  (3)      A. Yes.                                                 (3)       A. She had a credit card that I used at Costco.
  (4)      Q. What does she do for Faraday Future?                 (4)       Q. Okay. Do you know, was it a Le Technology or
  (5)      A. She's in the accounting department.                  (5)   a LeEco credit card?
  (6)      Q. Did she ever work for LeEco?                         (6)       A. Yes.
  (7)      A. Not to my knowledge.                                 (7)       Q. Okay. And that's -- when you say -- was that
  (8)      Q. Did you ever work in the accounting                  (8)   back in the fall of 2016, or when was that?
  (9)   department?                                                (9)       A. I started in January of 2016, so.
(10)       A. No.                                                 (10)       Q. So at that time, Chaoying had --
(11)       Q. Did you ever hear anyone refer to the               (11)   Chaoying Deng, Ms. Deng, had a Costco credit card that
(12)    accounting procedures as messy at Faraday Future?         (12)   was a Le Technology credit card?
(13)       A. No.                                                 (13)       A. It was a credit card that we used for Costco.
(14)       Q. Do you know Pascal Coustar?                         (14)       Q. Okay. Did it say -- was it her personal card,
(15)       A. I've heard the name.                                (15)   or was it a Le Technology corporate card with her name
(16)       Q. Have you ever spoken with him?                      (16)   on it?
(17)       A. No.                                                 (17)       A. Corporate card.
(18)       Q. Have you ever heard of him raising an               (18)       Q. With her name on it?
(19)    objection to the lack of accounting procedures at         (19)       A. Mm-hmm. So we used the numbers; I never saw
(20)    Faraday Future?                                           (20)   the card.
(21)       A. No.                                                 (21)       Q. So you never saw the physical card. Gotcha.
(22)       Q. Have you ever heard of a Michael Do raising         (22)          Did you ever speak with her about using that
(23)    objections to lack of accounting procedures at Faraday    (23)   card or. . .
(24)    Future?                                                   (24)       A. No.
(25)       A. No.                                                 (25)       Q. Do you know if Faraday was ever -- well, let

NOGARA REPORTING SERVICE                                 (415) 398-1889                                       Page 65 to Page 68
                                            DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                          Desc
                                                                                                                      XMAX(18/18)

                                  Exhibit 7 Page 12 of 19
                                                      Page 69                                                         Page 71
  (1) me ask a you more broader question.                           (1)       Q. Okay. Did you hear about other vendors being
  (2)        Did you ever see, during your time at either           (2)   paid during your time at Faraday Future?
  (3) one of the companies, Faraday paying a bill to                (3)       A. No. What I dealt with was mostly a Costco
  (4) Le Technology for anything?                                   (4)   order, so my stuff was really on a Visa. So I just
  (5)      A. No.                                                   (5)   paid through Visa.
  (6)      Q. Not a single thing ever?                              (6)       Q. So as part of an office manager [sic], did you
  (7)          MR. MARTINEZ: That's argumentative.                  (7)   open mail?
  (8)          MR. GOODELL: No, it's not argumentative.             (8)       A. No.
  (9)   I'm -- it's for the record.                                 (9)       Q. Okay. Did you answer the phones?
(10)           MR. MARTINEZ: It's argumentative, asked and         (10)       A. We didn't have phones.
(11)    answered.                                                  (11)       Q. Do you still -- you have phones?
(12)           You can answer it again.                            (12)       A. We don't.
(13)           THE WITNESS: No.                                    (13)       Q. You don't have phones?
(14)           MR. GOODELL: Q. Conversely, did you ever see        (14)       A. We don't have a central phone system, no.
(15)    Le Technology pay a bill to Faraday for anything ever?     (15)       Q. Okay. How do you call people then?
(16)       A. No.                                                  (16)       A. Cell phone.
(17)       Q. Did you ever see any money change hands              (17)       Q. Okay. So you guys don't have an office --
(18)    between the two companies for anything?                    (18)       A. Company -- we have company phones.
(19)       A. No.                                                  (19)       Q. Okay. So you don't have a land line?
(20)       Q. Okay. Not for the printers, not for the              (20)       A. We do not.
(21)    snacks, not for rent, not for anything?                    (21)       Q. You've never -- you all have never had a land
(22)       A. No.                                                  (22)   line?
(23)       Q. Okay. "No," right?                                   (23)       A. Correct.
(24)       A. No.                                                  (24)       Q. Was that ever explained to you, why you all
(25)           MR. MARTINEZ: That's argumentative, too.            (25)   don't have a land line?


                                                      Page 70                                                         Page 72
  (1)          MR. GOODELL:. All right. Justin, can you --          (1)      A. No. No, we just. . .
  (2)          MR. CHANG: Sorry. I can't put it on mute,            (2)      Q. Have you ever worked for another company that
  (3)   but I can lower the volume.                                 (3)   doesn't have a land line?
  (4)          MR. GOODELL: Q. Did anyone ever explain to           (4)      A. No.
  (5)   you why the two companies didn't pay each other for the     (5)      Q. Yeah, it's just puzzling to me. I've never
  (6)   various goods and services that they exchanged?             (6)   worked for a business that didn't have a land line.
  (7)          MR. MARTINEZ: Assumes facts.                         (7)   Okay.
  (8)          THE WITNESS: I'm sorry. I'm going to repeat          (8)         Do you all have a fax machine or --
  (9)   this back.                                                  (9)      A. No.
(10)           Did anybody ever explain to me why we didn't        (10)      Q. Do you have computers at work?
(11)    pay for goods and services? No.                            (11)      A. Yes, scanners.
(12)           MR. GOODELL: Q. No?                                 (12)      Q. Do you have desktops or laptops?
(13)        A. I didn't inquire.                                   (13)      A. Both.
(14)        Q. Well, like, earlier we looked at this               (14)      Q. Do you know of a mansion in Rancho Palos
(15)    agreement, I think, regarding Shaojie Chu doing            (15)   Verdes? Did you hear discussion of that at your time
(16)    accounting services.                                       (16)   at Faraday?
(17)        A. Mm-hmm.                                             (17)      A. I've heard of a -- a mansion? No.
(18)        Q. Right?                                              (18)      Q. Or a property or let's just say a very nice
(19)        A. Mm-hmm.                                             (19)   home in Rancho Palos Verdes, have you heard of that?
(20)        Q. So were you aware of whether Le Technology was      (20)      A. I've heard of a home in L.A., but I don't know
(21)    ever paid for her work?                                    (21)   where the --
(22)        A. I wasn't aware.                                     (22)      Q. Have you heard of Faraday borrowing money
(23)        Q. Okay. Did you see other bills that Faraday          (23)   against that home?
(24)    paid to other vendors?                                     (24)      A. No, no.
(25)        A. No.                                                 (25)      Q. Is that home used for guests that come to the

NOGARA REPORTING SERVICE                                    (415) 398-1889                                    Page 69 to Page 72
                                           DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                         Desc
                                                                                                                     XMAX(19/19)

                                  Exhibit 7 Page 13 of 19
                                                    Page 73                                                          Page 75
  (1) L.A. area, to your knowledge?                              (1)          THE WITNESS: Right.
  (2)          MR. MARTINEZ: Lacks foundation.                   (2)          MR. GOODELL: Q. I don't want to know about
  (3)          THE WITNESS: I don't -- I don't know. I know      (3)   what you told an attorney. I'm just trying to focus on
  (4)   there's -- I don't know. I know there's a clubhouse.     (4)   when you first read this article.
  (5)          MR. GOODELL: Q. Mm-hmm. Is that used for          (5)          MR. MARTINEZ: And just to clarify, it's not
  (6)   Faraday executives, the clubhouse?                       (6)   just what you told an attorney; it's what the attorney
  (7)       A. I believe so.                                     (7)   told you.
  (8)          MR. MARTINEZ: Lacks foundation.                   (8)          MR. GOODELL: Sure, that's fine.
  (9)          MR. GOODELL: Q. Sorry. Can you repeat that.       (9)       Q. So the article says that, "New patents
(10)        A. I believe so.                                    (10)   published today by the U.S. Patent and Trademark Office
(11)        Q. Okay. Is that where Chaoying lives, to your      (11)   show that Faraday Future was responsible for at least
(12)    knowledge?                                              (12)   some of the design of the LeSee, an all-electric car
(13)        A. I don't know. I don't know where she lives.      (13)   belonging to the Chinese conglomerate LeEco."
(14)        Q. Have you heard of the LLC Ocean View Drive       (14)          Have you ever had of the LeSee?
(15)    LLC? Have you seen that name?                           (15)       A. Yes.
(16)        A. No.                                              (16)       Q. Okay. And this article says that it's
(17)           (Plaintiff's Exhibit 18 marked for               (17)   all-electric car belonging to the Chinese conglomerate
(18)           identification)                                  (18)   LeEco. Is that your understanding as well?
(19)           MR. GOODELL: Q. Have you ever read this          (19)       A. Yes.
(20)    article before?                                         (20)       Q. Goes on to say that -- it references another
(21)        A. I've seen this article.                          (21)   report that LeEco is a major investor in Faraday
(22)        Q. When did you first see it?                       (22)   Future. Is that your understanding as well?
(23)        A. Online, when it came out.                        (23)       A. No.
(24)        Q. Okay. So the title of the article is "Faraday    (24)       Q. Okay.
(25)    Future admits its employees designed parts of LeEco's   (25)       A. Well, "major investor"?


                                                    Page 74                                                          Page 76
  (1) electric car." Then the by-line is, "New patents add       (1)       Q. Mm-hmm?
  (2) another knot to the tangled relationship between the       (2)       A. No. No.
  (3) two companies."                                            (3)       Q. Okay. You're saying that they're not a major
  (4)          Did you ever discuss this article with anyone?    (4)   investor, or just you don't know if they're a --
  (5)        A. No.                                              (5)       A. I don't know.
  (6)          Well, actually, let me retract that. I --         (6)       Q. Okay. Okay. Goes on to say that LeEco is
  (7)          MR. MARTINEZ: Don't answer if it's involves       (7)   "using the American startup's resources" -- it's
  (8)   discussion with an attorney from Faraday.                (8)   referring to Faraday -- "to work on it's own electric
  (9)          THE WITNESS: Then I can't answer it.              (9)   car under the LeSee brand."
(10)           MR. GOODELL: Q. Okay. So besides a               (10)          Is it your understanding that that part of the
(11)    discussion with an attorney for Faraday, did you ever   (11)   story is correct?
(12)    discuss this article with anyone?                       (12)       A. No, it's not. To my knowledge, that isn't
(13)         A. No, actually.                                   (13)   happening or that didn't happen.
(14)         Q. Okay. Do you remember when you first saw this   (14)       Q. It didn't happen. Okay. And then it says --
(15)    article?                                                (15)   there's a reference. Then it says, "FF" -- quotes a
(16)           MR. MARTINEZ: Asked and answered.                (16)   representative, "FF and LeSee have agreements in place
(17)           MR. GOODELL: She said when it came out.          (17)   to share specific IP and technologies between the two
(18)         Q. Do you remember when it came out?               (18)   companies."
(19)         A. Well, it says "September." I mean --            (19)          "These design patents," again in a quote, "are
(20)           MR. GOODELL: Q. Does that -- do you remember     (20)   two examples of work that were developed by Faraday
(21)    seeing it around that time, September 2017?             (21)   Future and shared with LeSee via our mutual agreement
(22)         A. So the attorney that was working for Faraday    (22)   for use across the FF and LeSee brands."
(23)    would talk about these things.                          (23)          Is it your understanding that that quote is
(24)           MR. MARTINEZ: You're not -- don't answer if      (24)   inaccurate, or what's your understanding of that quote?
(25)    it involves conversation for you and --                 (25)       A. I can't substantiate that quote because I

NOGARA REPORTING SERVICE                                (415) 398-1889                                      Page 73 to Page 76
                                             DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                             Desc
                                                                                                                         XMAX(20/20)

                                  Exhibit 7 Page 14 of 19
                                                        Page 77                                                          Page 79
  (1) don't know who said it, and I don't really have               (1)          MR. MARTINEZ: Asked and answered. The
  (2) knowledge of what people are working on.                      (2)   witness already said she could not identify it.
  (3)        Q. Okay. You're not testifying that that               (3)          MR. GOODELL: Q. So you're not testifying
  (4)   statement is inaccurate?                                    (4)   that that's not a LeEco logo, correct?
  (5)        A. I don't -- I don't have insight as to that          (5)          MR. MARTINEZ: The testimony is what it is.
  (6)   statement.                                                  (6)          MR. GOODELL: The witness can answer the
  (7)        Q. Understood. It goes on to say, "One patent is       (7)   question.
  (8)   for vehicle exterior design, and while it never             (8)          MR. MARTINEZ: It's an argumentative question,
  (9)   mentions LeEco or the LeSee Pro that LeEco debuted in       (9)   asked and answered.
(10)    the U.S. last October, the picture included in the         (10)          If you can identify it, answer the question.
(11)    filing unmistakably illustrates that car. The              (11)   If you can't, so indicate.
(12)    inventors named on this patent are Richmond S. Kim, who    (12)          THE WITNESS: It -- I mean, to me, I don't --
(13)    is FF's VP of design, and Brian Sung Oh, FF's chief        (13)   it doesn't scream out that. If I look hard enough, I
(14)    creative designer."                                        (14)   guess I can see an L and an E there, but at first pass
(15)           Are you familiar with Richard S. Kim?               (15)   looking at it, I don't see it, truthfully.
(16)         A. I've heard of him.                                 (16)          MR. GOODELL: Q. Okay. Let's go to the next
(17)         Q. Have you heard of him being the vice president     (17)   page.
(18)    of design for Faraday?                                     (18)          So it talks about, "Multiple outlets,
(19)         A. I'm just going to turn this down.                  (19)   including The Verge have found that LeEco's involvement
(20)           (Cell phone interruption)                           (20)   in FF runs much deeper than just money. LeEco's CEO,
(21)           MR. MARTINEZ: Fancy ringer.                         (21)   Jia Yueting, has had his hands in the operations of FF
(22)           THE WITNESS: Yes. Can you repeat that?              (22)   for a while now. In addition to being named last month
(23)           MR. GOODELL: Madam Court Reporter, could you        (23)   to a 'Global Executive Committee' at FF, Yueting was
(24)    read that back?                                            (24)   also given the position of 'Chief Internet Ecosystem
(25)           (Record read)                                       (25)   Officer' for the company, while SVP of Engineering Nick


                                                        Page 78                                                          Page 80
  (1)         MR. GOODELL: Q. And what about                        (1) Sampson -- the de facto face of the company -- now
  (2) Brian Sung Oh, is that -- is he FF's chief creative           (2) answers to him."
  (3) designer?                                                     (3)        Are you aware of Jia Yueting being named the
  (4)        A. I don't recall that name.                           (4) Global Executive Committee at FF?
  (5)        Q. Then it goes on to mention the other patent is      (5)      A. I think there was a Global Executive
  (6)   for a steering wheel. It says, "FF's former lead            (6) Committee, yes.
  (7)   designer, Charles LeFranc, is listed as the inventor."      (7)      Q. And was Jia Yueting a part of it, to your
  (8)   Are you familiar with Charles LeFranc?                      (8) knowledge?
  (9)        A. No, I'm not.                                        (9)      A. I don't recall.
(10)         Q. It says the, "Illustration in the patent           (10)      Q. Was Jia Yueting ever the CEO of FF, to your
(11)    filing clearly shows a steering wheel that bears           (11)   knowledge?
(12)    LeEco's logo. Both patents were filed in March 2016,       (12)      A. I don't recall.
(13)    one month before LeEco originally unveiled the LeSee in    (13)      Q. Does he now run FF, to your knowledge?
(14)    China."                                                    (14)      A. He's in charge, yes.
(15)           If you go to the page after the page I was          (15)      Q. Okay. And was he in charge of LeEco as well?
(16)    just reading, it shows the patent that they're             (16)      A. Yes.
(17)    referring to filed with the U.S. Patent and Trademark      (17)         (Plaintiff's Exhibit 19 marked for
(18)    Office.                                                    (18)         identification)
(19)           Does that look like a LeEco logo in the middle      (19)         MR. GOODELL: Q. Have you ever seen this
(20)    that patent steering wheel picture?                        (20)   e-mail before?
(21)         A. I can't really identify that.                      (21)      A. No.
(22)         Q. So it's your testimony that's not a LeEco          (22)      Q. Do you know an individual by the name of
(23)    logo?                                                      (23)   Peter Luo?
(24)           MR. MARTINEZ: No, that's argumentative.             (24)      A. No.
(25)           MR. GOODELL: Well, I'm asking a question.           (25)      Q. Have you ever spoken with anyone at Han's San

NOGARA REPORTING SERVICE                                    (415) 398-1889                                     Page 77 to Page 80
                                            DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                          Desc
                                                                                                                      XMAX(21/21)

                                  Exhibit 7 Page 15 of 19
                                                      Page 81                                                         Page 83
  (1) Jose Hospitality LLC?                                        (1)       A. No.
  (2)       A. No.                                                 (2)       Q. Did you hear chatter about Mr. Krause being
  (3)       Q. If you go to the second page of this, it's the      (3)   forced out because Faraday Future wouldn't file for
  (4)   English translation of this e-mail. It's from Bob Ye       (4)   bankruptcy?
  (5)   at Le Technology to Peter Luo, the CFO for Han's.          (5)       A. No.
  (6)         And in this email, Mr. Le makes a number of          (6)       Q. You didn't hear about that? Okay.
  (7)   representations regarding Le Technology's assets, debt,    (7)          So Mr. Ye goes on to say, "Your Company will,
  (8)   and cash. He said the total of debt it is $115 million     (8)   at most, receive 1 percent to 2 percent of the total
  (9)   U.S.                                                       (9)   assets remaining, which means Your Company will receive
(10)          Did you ever hear any mention of                    (10)   approximately 20,000 to $30,000 U.S. in compensation."
(11)    Le Technology's total debt in summer of 2017?             (11)          Did you hear Le Technology make similar kind
(12)        A. No.                                                (12)   of threats to other companies about their creditors
(13)        Q. Okay. It says debt concerning China's portion      (13)   receiving pennies on the dollar of the debts owed?
(14)    is $108 million U.S. Did you ever hear any mention of     (14)          MR. MARTINEZ: It's argumentative.
(15)    that?                                                     (15)          THE WITNESS: (Shakes head negatively)
(16)        A. No.                                                (16)          MR. GOODELL: Q. Okay. Did you hear -- he
(17)        Q. Debt concerning the U.S. portion,                  (17)   goes on to say, "In addition, we have already located a
(18)    $7 million U.S.                                           (18)   law firm specializing in bankruptcy law to provide
(19)          Have you ever heard any mention of that?            (19)   services regarding restructure and reorganization of
(20)        A. No.                                                (20)   our Northern California company."
(21)        Q. Are you aware of Le Technology transferring        (21)          Did you hear any chatter about Le Technology
(22)    assets to Faraday Future at any time?                     (22)   reaching out to a law firm to try to file for
(23)        A. No.                                                (23)   bankruptcy to avoid their creditors?
(24)        Q. Do you know if Le Technology has any assets        (24)       A. No.
(25)    anymore?                                                  (25)       Q. No? He goes on to say, "We sincerely hope


                                                      Page 82                                                         Page 84
  (1)      A. I don't know.                                        (1) that both sides can resolve the cancellation of the
  (2)      Q. Okay. And we established that you're not             (2) lease in an amicable manner."
  (3)   aware of anyone working besides this one individual you    (3)        Did you here any discussion at Faraday Future
  (4)   know their first name but not their last, working at Le    (4) of Le Technology canceling the lease on the subject
  (5)   Technology now, right?                                     (5) property?
  (6)      A. Right.                                               (6)       A. No.
  (7)      Q. Mr. Ye says total assets plus cash is                (7)       Q. What was your understanding of why you ended
  (8)   2 million to $2 1/2 million U.S.                           (8)   up moving out? What was your understanding of why that
  (9)          Do you know if that's an accurate                   (9)   occurred?
(10)    representation?                                           (10)       A. They couldn't pay the rent.
(11)       A. No.                                                 (11)       Q. Who couldn't pay the rent?
(12)       Q. Then he goes on to provide a -- somewhat of a       (12)       A. LeEco.
(13)    threat that they're going to proceed with bankruptcy.     (13)       Q. Did anyone at Faraday ever offer to contribute
(14)           Did you hear Le Technology mention filing for      (14)   to the rent to your knowledge?
(15)    bankruptcy in the summer of 2017?                         (15)       A. Not to my knowledge.
(16)       A. No.                                                 (16)       Q. Do you have any knowledge of anyone at Faraday
(17)       Q. Did you hear any discussion of them doing           (17)   asking Han's San Jose Hospitality LLC for permission to
(18)    that?                                                     (18)   occupy the subject property?
(19)       A. Chatter in the office.                              (19)       A. No.
(20)       Q. You heard some chatter in the office about          (20)       Q. Did you ever see any Han's San Jose
(21)    that?                                                     (21)   Hospitality LLC representatives walking around the
(22)       A. (Nods head up and down)                             (22)   subject property and observing Faraday employees there?
(23)       Q. Did you hear any chatter in the office about        (23)       A. Not that I can recall.
(24)    Faraday Future, certain executives wanting other          (24)       Q. Okay. Was there signage in your -- in the
(25)    executives to file for bankruptcy at that time?           (25)   building that indicated where Faraday employees worked?

NOGARA REPORTING SERVICE                                 (415) 398-1889                                       Page 81 to Page 84
                                            DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                             Desc
                                                                                                                         XMAX(22/22)

                                  Exhibit 7 Page 16 of 19
                                                      Page 85                                                            Page 87
  (1)       A. Yes.                                                (1)          (Plaintiff's Exhibit 21 marked for
  (2)       Q. Okay. And how big was this signage?                 (2)          identification)
  (3)       A. 11 by 14.                                           (3)          MR. GOODELL: Q. Have you ever seen this
  (4)       Q. Okay. And did you ever -- did anyone in the         (4)   article before, Ms. Belli?
  (5)   office ever mention the filing of this lawsuit, which      (5)        A. No.
  (6)   began as an unlawful detainer? Did you ever hear           (6)        Q. Have you ever heard of the auditor KPMG?
  (7)   discussion of that?                                        (7)        A. No -- no, no.
  (8)       A. No.                                                 (8)        Q. Do you know that they were -- well, then I
  (9)          MR. GOODELL: We'll take another                     (9)   guess I take it that you're unaware if they were ever
(10)    three-to-five-minute break.                               (10)   auditing Faraday Future?
(11)           MR. MARTINEZ: Sure. Maybe a little bit             (11)        A. No, no.
(12)    longer.                                                   (12)        Q. The article mentions on Page -- in several
(13)           MR. GOODELL: Okay. Ten-minute break?               (13)   places, but one place at the top of Page 2, it says --
(14)           MR. MARTINEZ: Yeah, that sounds good.              (14)   it refers to the Faraday's books. It says it was a
(15)           (Recess taken)                                     (15)   company with no coherent corporate structure, financial
(16)           MR. GOODELL: Q. So Ms. Belli --                    (16)   statements in complete disarray, and a $60,000 per
(17)           MR. MARTINEZ: Belli.                               (17)   month lunch bill. Did you ever see an invoice of
(18)           MR. GOODELL: Q. -- Belli, earlier you              (18)   $60,000 --
(19)    testified that there were approximately 10                (19)        A. No.
(20)    Le Technology employees, between 50 and 80                (20)        Q. -- for lunch? No?
(21)    Faraday Future employees that occupied the property       (21)          Or did you ever hear anyone else refer to the
(22)    during your time at the subject property.                 (22)   company having no coherent corporate structure?
(23)           Do you have an estimation of about how big --      (23)        A. No.
(24)    how much of the subject property that Le Technology was   (24)        Q. Do you know Richard Otto?
(25)    occupying?                                                (25)        A. No.


                                                      Page 86                                                            Page 88
  (1)       A. It was a very small footprint.                      (1)       Q. Do you know Syed Rahman?
  (2)       Q. So is it fair so say Faraday Future was             (2)       A. No.
  (3)   occupying the vast majority of the subject property?       (3)       Q. S-Y-E-D, R-A-H-M-A-N?
  (4)       A. If your comparing it to Faraday's workforce,        (4)       A. No.
  (5)   yes.                                                       (5)       Q. Have you ever heard of her the construction
  (6)       Q. Would you say a lot more space?                     (6)   firm AECOM, A-E-C-O-M, for the record?
  (7)       A. Well, the space they inhabited was actually a       (7)       A. No.
  (8)   pretty decent size, even though their head count was       (8)          MR. MARTINEZ: Here's -- in this exhibit
  (9)   small.                                                     (9)   [indicating].
(10)        Q. Okay. But Faraday's was larger?                    (10)          MR. GOODELL: Okay.
(11)        A. Yes.                                               (11)          MR. MARTINEZ: Just so you know.
(12)           MR. GOODELL: Let's mark this.                      (12)          MR. GOODELL: Q. Who do you currently report
(13)           (Plaintiff's Exhibit 20 marked for                 (13)   to at Faraday Future?
(14)           identification)                                    (14)       A. Vince Nguyen.
(15)           MR. GOODELL: Q. Did you ever see this              (15)       Q. What's his name?
(16)    document before?                                          (16)       A. Vince Nguyen.
(17)        A. No.                                                (17)       Q. What is his job title?
(18)        Q. Take your time and look through it.                (18)       A. I don't know. I think he's -- I don't know
(19)           Are you familiar with the company that was a       (19)   what his official title -- I think managing and
(20)    prior landlord in this property, BSREP Rio Robles LLC?    (20)   recruiting. And I think he kind of overtook John's
(21)        A. No.                                                (21)   role in our office. And I'm not sure his title
(22)        Q. During your time at Le Technology, were you        (22)   reflects that.
(23)    aware of who was responsible for paying the rent, what    (23)       Q. John who?
(24)    person, on this property?                                 (24)       A. Quach.
(25)        A. No.                                                (25)       Q. My understanding was John Quach was a

NOGARA REPORTING SERVICE                                  (415) 398-1889                                        Page 85 to Page 88
                                             DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                         Desc
                                                                                                                     XMAX(24/24)

                                  Exhibit 7 Page 17 of 19
                                                        Page 93                                                      Page 95
  (1) heard the term, the name Le Holding. I don't know what       (1) about anything involving Faraday Future?
  (2) the relationship is with Le Technology.                      (2)       A. No.
  (3)       Q. Okay. The document that I just showed you,          (3)       Q. Okay. Have you ever heard his name before
  (4)   the lease, which was the lease between Le Technology       (4)   coming here today?
  (5)   and my client's predecessor at interest, has Le            (5)       A. No.
  (6)   Holdings as a party.                                       (6)         (Plaintiff's Exhibit 22 marked for
  (7)          Was it your -- so at the subject property, was      (7)         identification)
  (8)   there any Le Holdings employees, to your knowledge,        (8)         MR. GOODELL: Q. All right. Have you read
  (9)   working there?                                             (9)   this article?
(10)           MR. MARTINEZ: Object to the form of the            (10)       A. No.
(11)    question.                                                 (11)       Q. Heard any discussion about Chinese court
(12)           THE WITNESS: That -- no. I don't -- I don't        (12)   freezing $182 million in assets tied to LeEco Chairman
(13)    know -- I'm not aware of any.                             (13)   Jia Yueting?
(14)           MR. GOODELL: Q. Okay. So during your tenure        (14)       A. Office gossip, yes.
(15)    as working for Le Technology and Faraday Future, no       (15)       Q. What did people in the office say about that?
(16)    one's ever identified themselves as an employee of        (16)       A. Was that the money was being frozen, that the
(17)    Le Holdings?                                              (17)   Chinese courts were not happy with him.
(18)        A. That's correct.                                    (18)       Q. Did you ever hear about him being put on a
(19)        Q. Are you aware of Dongge Jiang working for          (19)   debtor blacklist?
(20)    Le Holdings?                                              (20)       A. No.
(21)        A. No.                                                (21)       Q. Have you ever heard of a company by the name
(22)        Q. Did you ever, during your time as an office        (22)   of Le Mobil?
(23)    manager, see any documents referencing                    (23)       A. No, no.
(24)    Le Holdings?                                              (24)       Q. Look at the second page of this article. It's
(25)        A. No.                                                (25)   a quote attributed to Jia. It says, "The cash problems


                                                        Page 94                                                      Page 96
  (1)      Q. So what have you heard about Le Holdings             (1) at the nonpublicly traded businesses are more serious
  (2) besides me asking these questions in the last few            (2) than when this crisis erupted. Our businesses are
  (3) minutes?                                                     (3) constantly using cash to repay loans, having a huge
  (4)        A. I've just heard the name, Le Holdings. And         (4) impact on their operations."
  (5)   this was a long time ago down in Redwood City when I       (5)        Did you ever hear any discussion about these
  (6)   first started at LeEco.                                    (6) cash problems in your time at either one of these
  (7)        Q. Was there any Le Holdings signage in the           (7) companies?
  (8)   subject property?                                          (8)         MR. MARTINEZ: Lacks foundation, vague and
  (9)        A. No.                                                (9)   ambiguous.
(10)         Q. Okay. Did you ever have to enter or have to       (10)         Answer if you can.
(11)    deal with any invoices or see any references to a         (11)         THE WITNESS: Not -- no. I mean --
(12)    vendor by the name Rohde & Schwarz?                       (12)         MR. GOODELL: Q. But you testified earlier
(13)         A. No.                                               (13)   you heard discussion of financial difficulties,
(14)         Q. Are you aware they sued Le Technology for         (14)   correct?
(15)    unpaid invoices?                                          (15)      A. More office chatter than real discussion.
(16)         A. No.                                               (16)      Q. What was the office chatter?
(17)         Q. Did you hear any discussion of Le Technology      (17)      A. That they were cash strapped.
(18)    telling creditors that they don't have any assets         (18)      Q. That they were what?
(19)    anymore, using that as a bargaining chip in               (19)      A. They were cash strapped.
(20)    negotiation?                                              (20)      Q. Cash strapped. And what was the reason that
(21)         A. No, never.                                        (21)   people gave for being cash strapped?
(22)         Q. Never heard that? Specifically with Rohde &       (22)      A. I don't recall.
(23)    Schwarz, are you familiar with that?                      (23)         (Plaintiff's Exhibit 23 marked for
(24)         A. No.                                               (24)         identification)
(25)         Q. No? Okay. Did you ever talk to Mr. Godsil         (25)         MR. GOODELL: Q. All right. Have you ever

NOGARA REPORTING SERVICE                                   (415) 398-1889                                    Page 93 to Page 96
                                             DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                               Desc
                                                                                                                           XMAX(25/25)

                                  Exhibit 7 Page 18 of 19
                                                        Page 97                                                            Page 99
  (1) seen this document before?                                   (1)          (Plaintiff's Exhibit 24 marked for
  (2)       A. No.                                                 (2)          identification)
  (3)       Q. Okay. Now, are you aware of Faraday occupying       (3)          MR. GOODELL: Q. Have you ever seen this
  (4)   a commercial property in Torrance?                         (4)   article?
  (5)       A. No.                                                 (5)        A. No.
  (6)       Q. No? Never heard of that?                            (6)        Q. Are you aware of Faraday having a Nevada
  (7)       A. No.                                                 (7)   factory?
  (8)       Q. Are you aware -- was Chaoying Deng, did she         (8)        A. Yes.
  (9)   ever tell you that she was a Director of Finance at        (9)        Q. Do you know, is that factory still in
(10)    Faraday?                                                  (10)   operation?
(11)        A. No.                                                (11)        A. No.
(12)        Q. Okay. Did you ever see her identified as a         (12)        Q. Do you know why it was shut down?
(13)    president or secretary of Faraday?                        (13)        A. I don't think there was funding to make it
(14)        A. Possibly I saw something that said she was         (14)   happen.
(15)    secretary.                                                (15)        Q. So on the second page, it says -- there's a
(16)        Q. Okay. Do you know who the CFO -- can you tell      (16)   quote attributed to the Nevada State Treasurer. Says,
(17)    me everyone who you've known has been identified as CFO   (17)   "This is a Ponzi scheme. You have a new company that
(18)    at Faraday?                                               (18)   has never built a car building a new plant in the
(19)        A. CFO?                                               (19)   middle of the desert financed by a mysterious Chinese
(20)        Q. Chief financial officer?                           (20)   billionaire. At some point, as with Bernie Madoff, the
(21)        A. Yeah, I don't know. I know that sounds             (21)   game ends."
(22)    strange, but I don't. CFO, I don't -- I don't recall.     (22)          Have you ever seen that quote before?
(23)        Q. Have you ever been explained the corporate         (23)        A. I actually have read that before.
(24)    structure of Faraday during your time there?              (24)        Q. Is there any discussion of that at the office?
(25)        A. No.                                                (25)        A. No. No, not that one.


                                                        Page 98                                                          Page 100
  (1)      Q. Does that surprise you that you were never           (1)      Q. Which -- when did you first hear that, read
  (2) explained that?                                              (2) about that quote?
  (3)      A. Not the way I came in because I didn't get --        (3)      A. I think I read it online in a different
  (4) it -- I didn't get on-boarded in Gardena. I was              (4) article.
  (5) on-boarded in Silicon Valley, so I didn't get the full       (5)      Q. Okay. So you said "not that one." Is there
  (6) dog-and-pony show that you get and get to see                (6) discussions of other news articles at the office?
  (7) everything so not really.                                    (7)       A. They were with the attorney.
  (8)       Q. Besides Jia Yueting, what's your understanding      (8)       Q. Okay. Yeah, don't tell me that.
  (9)   of the current -- who's another officer of the             (9)          Toward the bottom of this page, says, "Earlier
(10)    corporation right now, to your knowledge?                 (10)   Tuesday, LeEco's parent, LeShi Holdings, said it had
(11)        A. I -- I don't -- I don't know.                      (11)   secured commitments in China for $600 million to
(12)        Q. Okay. Besides officer of the corporation,          (12)   support LeEco."
(13)    who's your understanding of who's in charge besides       (13)          Had you ever heard of LeShi Holdings being
(14)    Jai Yueting?                                              (14)   referred to as LeEco's parent?
(15)        A. DG Jiang.                                          (15)       A. I can't -- I can't recall. I may have read
(16)        Q. Dongge Jiang?                                      (16)   that.
(17)        A. Yes.                                               (17)       Q. Well, you know, earlier you testified in your
(18)        Q. He's in charge of Faraday?                         (18)   Linked-In profile, talked about the sister
(19)        A. Yes.                                               (19)   relationship.
(20)        Q. Who else?                                          (20)       A. Right.
(21)        A. I know there's a couple that are specific to       (21)       Q. So I'm just curious if you ever heard of a
(22)    certain -- I don't know who's in finance. I don't even    (22)   parent relationship.
(23)    know who's in legal. I don't know -- I'm sorry. I'm       (23)       A. Yeah, I -- I'm sorry. I can't really can't
(24)    really bad with names. I don't know who's in charge       (24)   recall.
(25)    of, like, the car manufacturing. I don't know.            (25)          MR. GOODELL: Okay.

NOGARA REPORTING SERVICE                                  (415) 398-1889                                        Page 97 to Page 100
                                                DEPOSITION OF JOYLYN BELLI - 10/03/2018
  Case 2:19-bk-24804-VZHAN'S
BSA                       DocSAN667-7    Filed 04/23/20
                                 JOSE HOSPITALITY             Entered
                                                  vs. LE HOLDINGS        04/23/20
                                                                  (BEIJING) CO.   20:47:28                               Desc
                                                                                                                           XMAX(27/27)

                                  Exhibit 7 Page 19 of 19
                                                          Page 105                                                       Page 107
 (1)                   CERTIFICATE OF WITNESS                         (1) JOYLYN BELLI
                                                                          C/O Damian Martinez, Esq.
 (2)                          ---o0o---
                                                                      (2) Andrade Gonzalez LLP
                I, JOYLYN BELLI, hereby declare under penalty             634 South Spring Street, Top Floor
 (3)
                                                                      (3) Los Angeles, California 90014
 (4) of perjury that I have read the foregoing deposition             (4) Date: October 19, 2018
                                                                          Re: Han's Hospitality v. Le Holdings
 (5) testimony and that the same is a true and correct                (5) Deposition Date: October 3, 2018
                                                                      (6) Dear Ms. Belli:
 (6) transcription of my said testimony except as I have
                                                                      (7) Please be advised that the original transcript of your
 (7) corrected pursuant to my rights under Section                        deposition is ready for your review.
                                                                      (8)
 (8) 2025.520(b)-(d) of the California Code of Civil                      Pursuant to Section 2025.520(b)-(d) you have 30 days
                                                                      (9) following the date of this notice to read, correct and
 (9) Procedure.                                                           sign your transcript unless the attending parties and
(10)                                                                 (10) the deponent agree on the record or otherwise in
                                                                          writing to a longer or shorter time period.   The
(11)                                                                 (11) deponent may change the form or the substance of the
                                                                          answer to a question, and may either approve the
(12)
                                                                     (12) transcript of the deposition by signing it, or refuse
(13)                                                                      to approve the transcript by not signing it. You are
                                                                     (13) not required by law to read and sign your deposition
(14)                              ___________________________             transcript.   All parties will be informed of the
                                                                     (14) corrections. The original transcript will then be
                                        Signature                         sealed and sent to the examining attorney pursuant to
(15)                                                                 (15) the applicable law.
                                                                     (16) You may either come to our office to read and sign the
(16)                              ___________________________             original transcript, or you may contact your attorney
                                                                     (17) or the attorney who arranged for you to be present at
                                        Date                              your deposition. If they have ordered a copy of the
(17)                                                                 (18) transcript, you may review their copy and make
                                                                          corrections by submitting, signing and returning the
(18)                                                                 (19) attached form. If you choose to review your transcript
                                                                          at our office, please call first to make an
(19)                                                                 (20) appointment. Should you have any question regarding
                                                                          these instructions, please call.
(20)                                                                 (21)
(21)                                                                      Sincerely,
                                                                     (22)
(22)                                                                      NOGARA REPORTING SERVICE
                                                                     (23) 5 Third Street, Suite 415
(23)                                                                      San Francisco, CA 94103
(24)                                                                 (24) (415)-398-1889
                                                                     (25) cc: All counsel; original deposition
(25)



                                                          Page 106
 (1) STATE OF CALIFORNIA      )
                              )   ss.

 (2) COUNTY OF MARIN          )

 (3)            I, DEBORAH FUQUA, a Certified Shorthand

 (4) Reporter of the State of California, duly authorized to
 (5) administer oaths pursuant to Section 2025.520(b)-(d) of
 (6) the Code of Civil Procedure, do hereby certify that
 (7)                        JOYLYN BELLI,

 (8) the witness in the foregoing deposition, was by me duly
 (9) sworn to testify the truth, the whole truth, and
(10) nothing but the truth in the within entitled cause;
(11) that said testimony of said witness was reported by me,
(12) a disinterested person, and was thereafter transcribed
(13) under my direction into typewriting and is a true and
(14) correct transcription of said proceedings.
(15)            I further certify that I am not of counsel or

(16) attorney for either or any of the parties in the
(17) foregoing deposition and caption named, nor in any way
(18) interested in the outcome of the cause named in said
(19) caption.
(20)            Dated the 19th day of October, 2018.
(21)
(22)
(23)
(24)
                                        DEBORAH FUQUA

(25)                                    CSR NO. 12948


NOGARA REPORTING SERVICE                                     (415) 398-1889                                    Page 105 to Page 107
